Citation Nr: 0114390	
Decision Date: 05/23/01    Archive Date: 05/30/01

DOCKET NO.  00-21 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1969 to March 
1971.  He died in July 1998.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the October 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
St. Paul, Minnesota (RO).


REMAND

The appellant contends that the cancer that caused the 
veteran's death was due to Agent Orange exposure in Vietnam.  
The veteran's DD 214 (Report of Transfer or Discharge) 
verifies that he served in Vietnam from September 1969 to 
September 1970.  At the time of his death, the veteran had a 
pending claim of entitlement to service connection for cancer 
of the oropharynx, hypopharynx, and larynx.  He was not 
service connected for any disabilities.

The law provides for Dependency and Indemnity Compensation 
benefits for a spouse of a veteran who dies from a service-
connected or compensable disability.  See 38 U.S.C.A. § 1310 
(West 1991).  The death of a veteran will be considered as 
having been due to a service-connected disability when the 
evidence establishes that such disability was either the 
principal or a contributory cause of death.  See 38 C.F.R. 
§ 3.312(a) (2000).  A principal cause of death is one which, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  See 38 C.F.R. § 3.312(b) (2000).  A 
contributory cause of death is one which contributed 
substantially or materially to cause death, or aided or lent 
assistance to the production of death.  See 38 C.F.R. 
§ 3.312(c) (2000).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam War era, 
and had a disease listed at 38 C.F.R. § 3.309(e) (2000) shall 
be presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during service.  See 38 C.F.R. § 3.307(a)(6)(iii) (2000).  
Thus, service connection may be presumed for residuals of 
exposure to Agent Orange by showing two elements.  First, it 
must be shown that the veteran served in the Republic of 
Vietnam during the Vietnam War era.  See 38 U.S.C.A. § 1116 
(West 1991); 38 C.F.R. § 3.307(a)(6) (2000).  Secondly, the 
veteran must have been diagnosed with one of the specific 
diseases listed in 38 C.F.R. § 3.309(e) (2000).  The diseases 
associated with exposure to certain herbicide agents include 
chloracne or other acneform disease, consistent with 
chloracne, Hodgkin's disease, multiple myeloma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers, and soft-tissue 
sarcoma.

If the veteran was not medically diagnosed as having a 
disease listed in the regulation, the claimant must provide 
evidence establishing exposure to Agent Orange in order to 
satisfy evidence of incurrence of aggravation of a disease or 
injury in service.  See McCartt v. West, 12 Vet. App. 164 
(1999); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  
Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Standards (Radiation 
Compensation) Act, Pub.L.No. 98-542, § 5, 98 Stat. 2725, 
2727-29 (1984), does not preclude establishment of service 
connection by proof of actual direct causation.  See Combee 
v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In relation to the present appeal, records from the Mayo 
Clinic show that the veteran initially presented with 
abdominal symptoms in 1997 and that a mass of the stomach and 
left lobe of the liver was identified.  He underwent a total 
gastrectomy and left liver lobectomy in January 1998 due to 
squamous cell carcinoma of the stomach, positive perigastris 
lymphadenopathy, and liver invasion from squamous cell 
carcinoma of the stomach.  

In February 1998, the veteran presented with a sore throat 
and a large tonsillar and parapharyngeal mass was positive 
for squamous cell carcinoma.  The tonsil was noted to be the 
likely primary site of disease.  The following month, a huge 
hyperkeratotic mass originating in the right tonsillar fossa 
and extending into the nasopharynx and hypopharynx was 
identified, as well as additional masses of the larynx, neck, 
and cartilage.  The veteran was diagnosed with Stage IV 
tonsillar cancer, and squamous cell carcinoma involving the 
right tonsil, lateral pharyngeal wall, oropharynx, 
hypopharynx, and stomach.  He underwent radiation and 
chemotherapy due to massive head and neck cancer.  

In June and July 1998, the veteran suffered recurrent gastric 
bed squamous cell carcinoma of the stomach and progressive 
tonsillar squamous cell carcinoma while on systemic 
chemotherapy.  A CT scan identified an overall increase in 
the tumor size of the pharynx, hypopharynx, larynx, and neck.  
The veteran's final diagnosis was Stage IV squamous cell 
carcinoma of the pharynx metastatic to lymph nodes in the 
neck and to organs within the upper abdomen.

The Certificate of Death shows that the veteran died in July 
1998, at age 50, of metastatic squamous cell cancer of the 
head and neck.  In October 1998, Scott H. Okuno, M.D., wrote 
that the veteran had tonsillar squamous cell cancer that was 
metastatic to the stomach.  In November 1998, Robert D. 
Niedringhaus, M.D., stated that it was believed that the 
veteran's cancer began in the tonsillar, throat, or larynx 
area, probably more likely in the region of the tonsil.  

In December 1998, Jordan S. Weiner, M.D., wrote that, while 
an exact origin of the veteran's squamous cell carcinoma 
could not be precisely defined, the most likely origin was 
the oropharynx or the hypopharynx.  The cancer spread and 
involved the supraglottic larynx; however, an origin in the 
larynx would be unlikely.  Nevertheless, the risk factors for 
squamous cell carcinoma of the larynx and the pharynx were 
generally the same.

During the pendency of this appeal, the provisions of 
38 U.S.C.A. § 5107, which concern the VA's duty to assist the 
claimant with the development of facts pertinent to her 
claim, have been substantially revised.  The prior provisions 
of 38 U.S.C.A. § 5107 required that the VA assist a claimant 
with the development of facts pertinent to a "well-
grounded" claim for benefits, whereas the revised version of 
this statute contains no such requirement and instead 
requires more generally that the VA assist a claimant with 
the facts pertinent to her claim.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No 106-475, 114 Stat. 2096 
(2000).

Changes potentially relevant to the appellant's appeal 
include the establishment of specific procedures for advising 
the appellant and her representative of information required 
to substantiate a claim, a broader VA obligation to obtain 
relevant records and advise claimants of the status of those 
efforts, and an enhanced requirement to provide a VA medical 
examination or obtain a medical opinion in cases where such a 
procedure is necessary to make a decision on a claim.

The Board observes that the veteran died of head and neck 
cancer; however, the medical opinions differ as to whether 
the cancer could have originated in the larynx.  This fact is 
of probative value because cancer of the larynx is one of the 
specified respiratory cancers under 38 C.F.R. § 3.309(e).  
The cause of the veteran's death is clear; however, whether 
that cause was related to Agent Orange exposure or otherwise 
to active service, remains unclear.  Therefore, the Board 
believes that it would be helpful to obtain the opinion of a 
medical expert to determine whether the veteran's cause of 
death was presumptively or directly related to active 
service.  Finally, in her VA Form 9 submitted in October 
2000, the appellant requested a personal hearing with the St. 
Paul RO.  The record contains no indication that this request 
was acknowledged or that such a hearing was scheduled. 

Under these circumstances, the Board is of the opinion that 
it may not properly proceed with appellate review until 
additional development has been accomplished.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified as amended at 
38 U.S.C. § 5103A). 

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The appellant should be scheduled for 
a hearing before the RO at the next 
available opportunity.

2.  The claims file should be referred to 
an appropriate or convenient VA medical 
center for review by an appropriate 
medical specialist.  That physician is 
requested to review the veteran's claims 
file and all medical records contained 
therein.  The reviewer is then requested 
to offer an opinion, without resort to 
speculation, whether it is at least as 
likely as not that the veteran's cause of 
death was due to Agent Orange exposure or 
otherwise directly related to his period 
of active service.  In rendering this 
opinion, the reviewer should specifically 
address the origin of the veteran's 
cancer and discuss the effects of his 
cancer of the larynx.  All opinions 
should be supported by a clear rationale, 
and a discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board.

3.  The RO should review the claims files 
and undertake any other necessary action 
to comply with the new requirements under 
the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be 
codified as amended at 38 U.S.C. 
§ 5103A).  

4.  Following the completion of the 
foregoing, the RO should again review the 
case.  If the benefit sought on appeal 
remains denied, the RO should furnish the 
appellant and her representative with an 
appropriate supplemental statement of the 
case and afford them an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review. 

The purpose of this remand is to obtain additional 
development and to ensure compliance with the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  The appellant has the right to submit additional 
evidence and argument on the matter that the Board has 
remanded to the Regional Office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




